TDCJ Offender Dctails Page 1 of 2

:H§,tp?$‘i » 05

TDCJ Heme n uaw enemer search

'F““

     

z .TE_XAS,» D;E.|?ARTME_NE? OF CR_|MINALZ.JUS~`I;’|C..E

offender lnformation Details
_\

S|D Number: 02541337

TDCJ Number: 01506620

Name: l W|LSON,TRACY LYNN
Race: _ W

Gender: M

DoB: 1961-10-03

Maximum Sentence Date: 2027-10-16

current Facility: ALFRED HuGHES
Projected Re|ease Date: 2027-10-16

Paro|e E|igibi|ity Date: 2017-10-15

Offender Visitation E|igib|e: NQ

The offender is temporarily ineligible for visitation. P/ease call the offenders unit for any
additional information

The visitation information is updated once daily during weekdays and multiple times per day
on visitation days.

SPEC|AL lNFORMATlON FdR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.

Scheduled Re|ease Type; Will be determined when release date is scheduled
scheduled Re|ease L°cation; Will be determined when release date is scheduled

 

 

is Paf¢l¢: Re.\!.i¢w lnt°rmat`i